McFarland, J., dissenting.
I dissent, and agree with the following opinion written by Commissioner Hayne.
Hayne, C.
— I think Hawley v. Delmas is in point; and that under that decision the affidavit must show whether the contract is express or implied. If the only thing necessary to be shown was that there was a contract, the alternative words in the affidavit could have been, and presumably would, have been, rejected as surplusage. The statement that the indebtedness was on an account stated, does not show whether the contract was express or implied because an account stated may be an implied contract. (Hendy v. March, 75 Cal. 566.) Unless Hawley v. Delmas is to be overlooked., I think the order appealed from should be reversed.
Rehearing denied.